In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of the Family Court, Dutchess County (Pagones, J.), entered June 29, 1998, which granted the motion of the juvenile to dismiss four petitions against him, with prejudice, for violations of the speedy trial provision of Family Court Act § 340.1.
Ordered that the order is reversed, on the law, without costs or disbursements, and the petitions are reinstated.
We agree with the contention of the Presentment Agency that the respondent’s right to a speedy trial (see, Family Ct Act § 340.1 [2]) was not violated. The respondent waived his right to challenge the adjournments of the fact-finding hearing past the 60-day period since he consented to the adjournments (see, Matter of Raymond B., 160 AD2d 936). He cannot now be heard to complain (see, Matter of Jermaine B., 249 AD2d 468; Matter of Diogenes V., 245 AD2d 42; Matter of Joseph CC., 234 AD2d 852, 853). Altman, J. P., Krausman, H. Miller and Schmidt, JJ., concur.